                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOVICA PETROVIC,                                   )
                                                   )
                 Plaintiff,                        )
                                                   )
         v.                                        )           No. 4:19-CV-47 SNLJ
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                 Defendant.                        )

                                 MEMORANDUM AND ORDER

         This matter is before me on plaintiff’s “Motion to remove Judge Stephen N. Limbaugh,

JR.” Plaintiff asks the Court to recuse itself from this matter, and all current and future cases

involving plaintiff, because the Court has previously ruled against plaintiff and dismissed a case

that he filed.   See Petrovic v. United States of America, No. 4:16-CV-1744 SNLJ (E.D. Mo.).

Plaintiff argues that the Court abused its discretion when it intentionally and purposely

misinterpreted Supreme Court precedent and a federal statute in order to rule against plaintiff.

The motion will be denied.

         A judge “shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a); Moran v. Clarke, 296 F.3d 638, 648 (8th Cir.

2002).    When a judge “has a personal bias or prejudice concerning a party, or personal

knowledge of disputed evidentiary facts concerning the proceeding” he must recuse himself. 28

U.S.C. § 455(b)(1).      “This restriction is intended to ‘promote public confidence in the integrity

of the judicial process.’ ”       Moran, 296 F.3d at 648 (quoting Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 859-60 (1988)).         “Whether a judge actually has a bias, or



                                                   1
actually knows of grounds requiring recusal is irrelevantBsection 455(a) sets an objective

standard that does not require scienter.” Id. (citations omitted).        “[The issue is framed] as

‘whether the judge’s impartiality might reasonably be questioned by the average person on the

street who knows all the relevant facts of a case.’ ” Id. (quoting In re Kansas Pub. Emps. Ret.

Sys., 85 F.3d 1353, 1358 (8th Cir. 1996)). However, “ ‘[a]n unfavorable judicial ruling . . . does

not raise an inference of bias or require the trial judge’s recusal.’ ” Id. (quoting Harris v. Mo.,

960 F.2d 738, 740 (8th Cir. 1992)).

         “Absent a factual showing of a reasonable basis for questioning his or her impartiality, or

allegations of facts establishing other disqualifying circumstances, a judge should participate in

cases assigned. Conclusory statements are of no effect. Nor are [a party’s] unsupported beliefs

and assumptions. Frivolous and improperly based suggestions that a judge recuse should be

firmly declined.” Maier v. Orr, 758 F.2d 1578, 1583 (9th Cir. 1985).          Finally, “[a]n adverse

ruling does not constitute a sufficient basis for disqualification without a clear showing of bias or

partiality.@ Fletcher v. Conoco Pipe Line Co., 323 F.3d 661, 665 (8th Cir. 2003).

         Plaintiff’s motion for recusal is baseless.   Plaintiff’s main point – that the Court should

remove itself from this matter because it ruled against him in a previous case – is without legal

merit.   See Fletcher, 323 F.3d at 665.      Plaintiff’s allegations regarding the Court’s bias are

conclusory and are not supported by any facts.            Plaintiff’s argument is premised on the

allegation that the Court misinterpreted the Supreme Court’s holding in Ali v. Federal Bureau of

Prisons, 522 U.S. 214 (2008). However, plaintiff’s only support for this argument is a quote

from Justice Kennedy’s dissent in that case – which is not the majority’s opinion. Nothing in

plaintiff’s motion establishes a clear showing of bias or partiality.     There is no basis for my



                                                   2
recusal in this matter. As a result, I am obligated to hear this case and decide the pending

motions. The motion will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s “Motion to remove Judge” [ECF No. 2] is

DENIED.

       Dated this 26th   day of February, 2019.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                                  3
